DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-11, 13-22, and 23-24 are pending.
Claims 1, 3-11, 13-22, and 23-24 are pending.
Response to Arguments1
103
Applicant submits that “Isaacson fails to describe” the determining elements which comprises validity of the request along with domain names. (Rm. at 15.) The examiner is not solely relying on Isaacson. Hammad teaches the domain names which are originally provisioned from the merchant ((i) the domain name from which the request was initiated (Fig. 4A Item 421; 0058; Table below 0058 Item <alerts_URL>)…an authorized domain name specified by the merchant system (Fig. 2D Item <store-url>, Fig. 4A Item 417; 0058) prior to the request (Fig. 4A Item 417)). Additionally, the examiner is not solely relying on Isaacson and Hammad to teach validity. Kuo teaches preauthorization with the order IDs. (Id. at 80.) One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant submits that “transaction originate form a QR code, and not a web page.” (Rm. at 16.) Therefore, Applicant submits that the URL in Hammad cannot be a domain name. Examiner is relying on Hammad to teach the plurality of identifiers. Isaacson teaches a “merchant.com” in a web page. (Id. at Fig. 19.) One cannot show nonobviousness by attacking references individually where the rejections are In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant submits that “Kuo describes a system for using payment information maintained at a secure host.” (Rm. at 17 (citing Kuo at Abstract, 0013).) Applicant acknowledges that Kuo teaches “the order, the order ID, and/or other information.” (Rm. at 18 (quoting Kuo at 80).) However, Applicant contends that Kuo does not teach “validity of the request” along with the “domain name” and “product identifier.” One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Given that the prima facie case is a procedural device that shifts the onus onto Applicant and given that Applicant has not pointed out examiner error, Applicant has failed to shift the onus back to Examiner. For example, Applicant makes no acknowledgements to Examiner’s motivation statements and does not attempt to undermine Examiner’s rational basis for combination.
Rejection maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 11, 13-16, 21, and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 11, and 21 recite: “determining…a validity of the request….” The language of validity, valid, or any variant “of the request” is not supported. Originally filed claims, which are part of the Spec., do not use such language. Paras. 0032, 0037, and 0044 use language of “valid” or “validation” but are not in reference to the request. Additionally, Remarks at 12 do not provide any mapping for the newly added language.
Claims 3-6, 11, 13-16, and 23-24 are rejected as each depends on claims 1, 11, or 21.
Similarly, claims 1, 11, and 21 recite: “authorized domain name” with the operation of “matches.” The Spec. is silent on the language of “authorized domain name”. With respect to “match,” para. 0051 of the PGPUB discloses: “[P]rocessing logic may attempt to match a received commerce platform identifier with the domain…” Additionally, the language outline is not in the originally filed claims and Applicant has not identified where the newly added language can be found. New matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-6, 11, 13-16, 21, and 23-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 21 recite a first request from a customer in the language of “receiving…from the customer system[] a request to purchase…the request to purchase the product generated within a user interface….” Additionally, the claims recite: “a domain name associated with the merchant system from which the request was initiated….” With respect to the newly added language of “a validity of the request,” it is unclear how many request(s) there are and which request is being referenced. That is, it is unclear whether there is a first request from a customer system and a second request from a merchant system. With respect to “determining” and “in response to” the language, is rejected as a whole under the same line of reasoning.
Claims 3-6, 11, 13-16, and 23-24 are rejected as each depends on claims 1, 11, or 21.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 3 and 13 recite: “determining that thee request is not valid….” The language replaces the element of “request in valid” in claims 1 and 11, respectively.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 8, 11, 13, 15, 18, 21, and 23-24 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Isaacson et al. (US20180232817A1) (“Isaacson”) in view of Hammad et al. (US20120209749A1) (“Hammad”) in view of Kuo et al. (US20070244831) (“Kuo”).
Regarding claims 1, 11, and 21 Isaacson teaches:
receiving, over a communications network (Fig. 1 Item 108; 0141) by the commerce platform system (Server/Payment Service) (Fig. 18A Item 1810) from the customer system (Browser) (Fig. 18A Item 1806), a request to purchase a product (Fig. 18B Item 1834; 0442, 0448) offered for sale by the merchant system (Merchant Site) (Fig. 18A Item 1816, Fig. 19 Item “merchant.com”; 0442, 0451), the request to purchase the product (Fig. 19 Item 1902 “Buy Acme Toaster 4.5”; 0451) generated within a user interface (Fig. 19 Item 1902 “Buy Acme Toaster 4.5”; 0451) served to the customer system by the merchant system (0248 “Note that FIG. 15…in coordination with FIG. 18A”, 0451) the request comprising data (Fig. 19 Item 1904; 0448, 0451-0453)...from which the request was initiated (Fig. 19 Item 1902 “Buy Acme Toaster 4.5”; 0451)…
redirecting the customer system (Brower) to a payment page served by the commerce platform system (Server/Payment Service) (Fig. 19 Item 1904; 0448, 0451-0453), wherein the payment page presents the product of the merchant (Fig. 19 Item 1904; 0448, 0451-0453) for purchase by the customer system (Fig. 19 Item 1908 “PURCHASE”; 0448, 0451-0453);
clearing, by the commerce platform system (Server/Payment Service)…the purchase of the product (Fig. 18B Items 1836, 1838) from the payment page by the customer system; and (Fig. 19 Item 1904; 0448, 0451-0453)
Isaacson does not teach:
(i) the domain name from which the request was initiated…an authorized domain name specified by the merchant system prior to the request, and (ii) the domain name from which the request was initiated and the commerce platform product identifier are associated with one another prior to the request in a merchant data store maintained by the commerce platform system;
[receiving a message] indicating (i) a domain name associated with the merchant system from which the request was initiated and (ii) a commerce platform product identifier.
clearing…with one or more authorization network systems…
redirecting…the customer system back to a second user interface provided to the customer system by the merchant system.
determining, by the commerce platform system, a validity of the request by match[ing the order, order ID, and/or other information from the payment authorization request] 
determining [the order, order ID, and/or other information from the payment authorization request] are associated with one another…
Hammad teaches:
(i) the domain name from which the request was initiated (Fig. 4A Item 421; 0058; Table below 0058 Item <alerts_URL>)…an authorized domain name specified by the merchant system (Fig. 2D Item <store-url>, Fig. 4A Item 417; 0058) prior to the request (Fig. 4A Item 417), and (ii) the domain name from which the request was initiated (Fig. 4A Item 421; 0058; Table below 0085 Item <alerts_URL>) and the commerce platform product identifier (Fig. 4A Item 421; 0058; Table below 0085 Item <order_ID>) are associated with one another prior to the request in a merchant data store maintained by the commerce platform system (Fig. 18A Item 1814; 0442) (structure);
[receiving a message] indicating (i) a domain name associated with the merchant system from which the request was initiated (Fig. 4A Item 421; 0058; Table below 0058 Item <alerts_URL>) and (ii) a commerce platform product identifier (Fig. 4A Item 421; 0058; Table below 0058 Item <order_ID>).
clearing…with one or more authorization network systems (Hammad Issuer Server(s)) (Fig. 4B Items 408(a-n); 0065-0067)…
redirecting…the customer system back to a second user interface (Fig. 4C Item 433b; 0068-0069) provided to the customer system by the merchant system (Fig. 4C Item 436; 0070 “render display”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify multi-interface teachings of Isaacson (0006) with the payment authorization and notification of Hammad in order to process a transaction and notify a user. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Hammad does not teach:
determining, by the commerce platform system, a validity of the request by match[ing the order, order ID, and/or other information from the payment authorization request] determining [the order, order ID, and/or other information from the payment authorization request] are associated with one another…
Kuo teaches:
determining, by the commerce platform system, a validity of the request by match[ing the order, order ID, and/or other information from the payment authorization request] (0080)
determining [the order, order ID, and/or other information from the payment authorization request] are associated with one another (0080)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combine teachings of Isaacson-Hammad with the matching of Kuo in order to authorize a payment request for preventing fraud. (Kuo at 0010.) 

Regarding claims 3, 13, and 23 Isaacson teaches:
…from the commerce platform system (Server/Payment Service) (Fig. 18A Item 1810) 
Isaacson does not teach:
in response to determining the request is not valid [based on match] (0080), generating an error message and transmitting the error message to the customer system… in response to determining that the domain and the commerce platform product identifier are not associated with one another.
Hammad teaches:
generating an error message and transmitting the error message to the customer system (Figs. 4(A-B) Items 431, 431; 0067)… in response to determining that the domain (Fig. 4A Item 421; 0058; Table below 0085 Item <alerts_URL>)  and the commerce platform product identifier (Fig. 4A Item 421; 0058; Table below 0085 Item <order_ID>)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the purchase page of Isaacson (Fig. 19 Item 1904) with information associated with a merchant from Hammad (Fig. 4A Item 421; Table below 0058) in order to display more information to notify a user during purchase and help facilitate a transaction using IDs. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Neither Isaacson nor Hammad teach:
in response to determining the request is not valid [based on match] (0080)…are not associated with one another (0080).
Kuo teaches:
in response to determining the request is not valid [based on match] (0080)…are not associated with one another (0080).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combine teachings of Isaacson-Hammad with the matching of Kuo in order to authorize a payment request for preventing fraud. (Kuo at 0010.) 

Regarding claims 5 and 15 Isaacson teaches:
…for which payment pages may be generated by commerce platform system on behalf of a plurality of different merchant systems (Fig. 19 Item 1908 “PURCHASE”; 0448, 0451-0453).
Isaacson does not teach:
wherein the commerce platform product identifier  comprises a globally unique identifier for all products 
Hammad teaches:
wherein the commerce platform product identifier (Fig. 4A Item 421; 0058; Table below 0085 Item <order_ID>) comprises a globally unique identifier for all products (Fig. 4A Item 421; 0058; Table below 0085 Item <order_ID>)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the purchase page of Isaacson (Fig. 19 Item 1904) with information associated with a merchant from Hammad (Fig. 4A Item 421; Table below 0058) in order to display more information to notify a user during purchase and help facilitate a transaction using IDs. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Regarding claims 8, 18, and 24 Hammad teaches:
wherein the payment page comprises a sequence of one or more payment pages in a product checkout flow comprising a customer information collection payment page, a customer payment details payment pages, a customer shipping information payment page, and a customer verification payment page, or a combination thereof (Fig. 4C Item 436; 0070 “render display”).

Claims 4 and 14 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Isaacson Hammad, and Kuo in view of Chawla et al. (Chawla) (“US20140052617A1”).
Regarding claim 4 and 14 Isaacson teaches:
wherein the request for the payment page further comprises data (Fig. 19 Item 1904; 0448, 0451-0453) 
Isaacson does not teach:
indicating (i) a success domain address…and (ii) a cancel domain address linked to a user interface
[displaying a page] linked to the second user interface…that displays an error message to the customer system by the merchant system.
Hammad teaches:
[displaying a page] linked to the second user interface (Fig. 4C Item 433b; 0068-0069)…that displays an error message to the customer system by the merchant system (Figs. 4(A-B) Items 431, 431; 0067).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the teachings of Isaacson with the notification of Hammad in order to notify the user of a transaction after a transaction request. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Neither Isaacson, Hammad, nor Kuo teach:
indicating (i) a success domain address…and (ii) a cancel domain address linked to a user interface
Chawla teaches:
indicating (i) a success domain address (Fig. 2A Item 221, 223, 235; 0075-0076, 0079; Table below 0075 Items “<accept-url> […] <reject-url>”)…and (ii) a cancel domain address linked to a user interface (Fig. 2A Item 221, 223, 235; 0075-0076, 0079; Table below 0075 Items “<accept-url> […] <reject-url>”) 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Isaacson-Hammad with the URLs of Chawla in order to notify a user of a state of a transaction. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Claims 6 and 16 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Isaacson, Hammad, and Kuo in view of Natarajan et al. (Natarajan) (“US9626713”) and Chandrasekaran et al. (US20170046759A1) (“Chandrasekaran”).
Regarding claims 6 and 16 Isaacson teaches:
the merchant data store (Fig. 18A Item 1814; 0442) (structure)
Isaacson does not teach:
generating and transmitting, from the commerce platform system to the merchant system, a registration user interface for registering the product for use with the payment page;
[receiving], from the merchant system through the registration user…and a merchant product identifier associated with the product;
receiving…the domain name….
generating the commerce platform product identifier; and 
generating an association between the domain name, the commerce platform product identifier, …
[registering] a merchant account associated with merchant system…
Hammad teaches:
receiving…the domain name (Fig. 4A Item 416b; 0050, 0052 “merchant server may provide…XML data”, Table below 0050 <alerts_URL>)….

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the teachings of Isaacson with the teachings of Hammad in order to store merchant information for verifying a transaction at a later point in time. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Neither Isaacson, Hammad, nor Kuo teach:
generating and transmitting, from the commerce platform system to the merchant system , a registration user interface  for registering the product for use with the payment page ;
[receiving], from the merchant system through the registration user …and a merchant product identifier associated with the product ;
generating the commerce platform product identifier; and 
generating an association  between the domain name , the commerce platform product identifier , …
[registering] a merchant account associated with merchant system …
Natarajan teaches:
generating and transmitting, from the commerce platform system to the merchant system (Fig. 1 Items 114, 116, Fig. 3 Items “Login” and “Register”; col. 10 ll. 28-38, col. 14 ll. 59-64, col. 24 ll. 1-11), a registration user interface (Fig. 1 Items 114, 116, Fig. 3 Items “Login” and “Register”; col. 10 ll. 28-38, col. 14 ll. 59-64, col. 24 ll. 1-11) for registering the product for use with the payment page (Fig. 2A Items 200, 204, 208; col. 10 ll. 56-67, col. 11 ll. 1-17);
[receiving], from the merchant system through the registration user (Fig. 1 Items 114, 116, Fig. 3 Items “Login” and “Register”; col. 10 ll. 28-38, col. 14 ll. 59-64, col. 24 ll. 1-11)…and a merchant product identifier associated with the product (SKU) (Fig. 2A Items SKU; col. 9 ll. 40-59);
[registering] a merchant account associated with merchant system (Fig. 3 Items “Login” and “Register”; col. 23 ll. 54-65)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Isaacson-Hammad with the registration and customization of Natarajan in order to create an account for a merchant for their website. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Neither Isaacson, Hammad, Kuo, nor Natarajan teach:
generating the commerce platform product identifier; and 
generating an association  between the domain name , the commerce platform product identifier , …
Chandrasekaran teaches:
generating the commerce platform product identifier; and (Chandrasekaran Fig. 2 Item “Create a Product”; 0029;  Table 1 Item “id”)
generating an association (Fig. 2 Item “Create a Product”, Fig. 3 Item 160; 0029 “create a product function”, 0042) between the domain name (Table 1 under 0029 Item “Url”), the commerce platform product identifier (Table 1 Item “id”), …

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Isaacson, Hammad, and Natarajan with the API library for an product object of Chandrasekaran in order to keep track of products. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Claims 7 and 17 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Isaacson, Hammad, Kuo, Natarajan, and Chandrasekaran in view of Crouthamel et al. (US7249056) (“Crouthamel”).
Regarding claims 7 and 17 Isaacson teaches:
…redirecting the customer system to the payment page (Fig. 19 Item 1908 “PURCHASE”; 0448, 0451-0453)…
the merchant system from among a plurality of merchant system (structure) (Fig. 1 Items 110; 0141)
…redirecting the customer system to the payment page (Fig. 19 Item 1908 “PURCHASE”; 0448, 0451-0453).
Neither Isaacson nor Hammad teach:
receiving, from the merchant system through the registration user interface , a customization option for generating a customized version of the payment page, wherein the customization option is specified by a user of the merchant system and comprises a color scheme, font type, a font size, a logo, or a combination thereof  consistent with visual elements of the user interface presented to the customer system by the merchant system ;
associating the customization option with the merchant system in the merchant data store ;
identifying,…[the merchant] based at least in part on the domain name, the commerce platform product identifier, or a combination thereof; and 
generating the payment page based on the customization options  
Natarajan teaches:
receiving, from the merchant system through the registration user interface (Fig. 1 Items 114, 116, Fig. 3 Items “Login” and “Register”; col. 10 ll. 28-38, col. 14 ll. 59-64, col. 24 ll. 1-11), a customization option for generating a customized version of the payment page, wherein the customization option is specified by a user of the merchant system and comprises a color scheme, font type, a font size, a logo, or a combination thereof (Fig. 5 Item “logo”; col. 15 ll. 35-46) consistent with visual elements of the user interface presented to the customer system by the merchant system (Fig. 1 Items 108, 112; col. 11 ll. 46-55, col. 12 ll. 4-45);
associating the customization option with the merchant system in the merchant data store (Fig. 1 Items 100, 104, 106; col. 9 ll. 25-40, col. 10 ll. 39-49, col. 11 ll. 46-65, col. 15 ll. 35-46);
generating the payment page based on the customization options (Fig. 2B Item 270; col. 13 ll. 5-20) 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Isaacson-Hammad with the registration and customization of Natarajan in order to create an account for a merchant for their website. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Neither Isaacson, Hammad, Kuo, Natarajan, nor Chandrasekaran teach:
identifying,…[the merchant] based at least in part on the domain name, the commerce platform product identifier, or a combination thereof; and 
Crouthamel teaches:
identifying,…[the merchant] based at least in part on the domain name, the commerce platform product identifier, or a combination thereof; and (Fig. 4 Item 22, Fig. 6 Item 86; col. 18 ll. 20-38)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combine teaching of Isaacson, Hammad, Natarajan, and Chandrasekaran with the merchant identifiers of Crouthamel in order to forward a user to a “correct web page on the merchant site.” (Crouthamel at col. 18 ll. 20-38.)

Claims 9-10 and 19-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Isaacson, Hammad, and Kuo in view of Chandrasekaran et al. (US20170046759A1) (“Chandrasekaran”) in view of Rockett et al. (US20180005538A1) (“Rockett”) in view of Hutchinson et al. (US20130124306A1) (“Hutchinson”).
Regarding claims 9 and 10 Isaacson teaches:
clearing the purchase (Fig. 19 Item 1904; 0448, 0451-0453) 
Isaacson does not teach:
and prior to redirecting the customer system back to the second user interface, the method further comprises :
…notify the merchant system that the customer system has purchased the product ,…in a registration user interface generated by the commerce platform and provided to the merchant system; and 
[using] a checkout complete webhook event  to a webhook handler of the merchant system…wherein the webhook handler is configured by the merchant system …
generating…a webhook…
transmitting the checkout complete…event…of the merchant system; and 
redirecting, by the commerce platform system, the customer system back to the second user interface after transmitting the checkout complete ….
Hammad teaches:
and prior to redirecting the customer system back to the second user interface, the method further comprises (Fig. 4C Item 436; 0070 “render display”):
…notify the merchant system that the customer system has purchased the product (Fig. 4C Item 433b; 0068-0069),…
transmitting the checkout complete…event…of the merchant system; and (Fig. 4C Item 433b; 0068-0069)
redirecting, by the commerce platform system, the customer system back to the second user interface after transmitting the checkout complete (Fig. 4C Item 436; 0070 “render display”)….

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify multi-interface teachings of Isaacson (0006) with the payment authorization and notification of Hammad in order to process a transaction and notify a user. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Neither Isaacson, Hammad, nor Kuo teach:
…in a registration user interface generated by the commerce platform and provided to the merchant system; and 
[using] a checkout complete webhook event  to a webhook handler of the merchant system…
generating…a webhook…
Chandrasekaran teaches:
[using] a checkout complete webhook event (0034 “order.paid”, 0039) to a webhook handler of the merchant system (0039 “triggers a processing route (e.g., handler)”)…wherein the webhook handler is configured by the merchant system (0034, 0039 “merchant can also define”)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combine teachings of Isaacson-Hammad with the webhooks of Chandrasekaran (0034) in order to “support real-time updates of products and orders.” (Chandrasekaran at 0034.)

Neither Isaacson, Hammad, Kuo, nor Chandrasekaran teach:
…in a registration user interface generated by the commerce platform and provided to the merchant system; and
generating…a webhook…
Rockett teaches:
generating…a webhook (Fig. 2 Item 220(e), Fig. 13B Items (4), 1302; 0102, 0103)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combine teachings of Isaacson, Hammad, and Chandrasekaran, specifically the webhooks of Chandrasekaran, with the webhook usage of Rockett in order to “monitor for updates.” (Rockett at 0102.)

Neither Isaacson, Hammad, Kuo, Chandrasekaran, nor Rockett teach:
…in a registration user interface generated by the commerce platform and provided to the merchant system; and
Hutchinson teaches:
…a registration user interface generated by the commerce platform and provided to the merchant system; and (Fig. 1 Item 120, Fig. 2 Item 205; 0014, 0017)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combine teachings of Isaacson, Hammad, Chandrasekaran, and Rockett with the registration teachings that gathers “merchant-specific information” of Hutchinson (0017) in order help facilitate with a merchant with the information provided. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Regarding claims 10 and 20 Chandrasekaran teaches:
wherein the checkout complete webhook event comprises data indicative of a customer system identifier, product identifier of the merchant for the product purchased by the customer system, shipping information, or a combination thereof (0034, 0039).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 10,339,505 B2 Pasupulati (directed towards customized payment flows with computer code)
US8577803 Chatterjee (directed towards payment circuit)
US9830596 Collison (Strip prior art)
US20100199197A1 Faletski (directed towards web page customization based on device type)
US20110246293A1 Hayward (directed towards dynamic web page)
US20140136346 Teso (directed towards payment methods over social media)
US20150026049A1 Theurer (directed towards payment circuit)
US20150332230A1 Gaines (directed towards web page customization based on device type)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS G KERITSIS/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                             

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	



    
        
            
        
            
    

    
        1 Remarks (02/17/2021) are herein referred to as “Rm.”